[Cite as Boyer v. Ohio Dept. of Transp., 2011-Ohio-1761.]

                                      Court of Claims of Ohio
                                                                       The Ohio Judicial Center
                                                               65 South Front Street, Third Floor
                                                                          Columbus, OH 43215
                                                                614.387.9800 or 1.800.824.8263
                                                                           www.cco.state.oh.us




CAMERON BOYER

       Plaintiff

       v.

OHIO DEPARTMENT OF TRANSPORTATION

       Defendant

        Case No. 2010-09531-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF DISMISSAL



        {¶ 1} On July 29, 2010, plaintiff, Cameron Boyer, filed a complaint against
defendant, Department of Transportation. However, plaintiff did not provide any details
with respect to the date, time, location, or nature of any alleged road hazard which
caused plaintiff’s damage. The only documentation attached to plaintiff’s complaint was
an estimate for auto repairs in the amount of $1,175.24 dated July 22, 2010 from Midas.
The plaintiff submitted the filing fee.
        {¶ 2} On August 6, 2010, defendant filed a motion to dismiss. In support of the
motion to dismiss, defendant stated in pertinent part:
        {¶ 3} “Plaintiff Boyer filed a claim at the Court of Claims of Ohio on July 29,
2010, but he did not give a date, description of his complaint or the location. Without
the factors, there is no way to investigate this claim.
        {¶ 4} “For these reasons, Defendant respectfully requests that the present case
be dismissed.”
        {¶ 5} Plaintiff has not responded to defendant’s motion to dismiss.
Case No. 2010-09531-AD                    -2-                                      ENTRY

         {¶ 6} Upon review, defendant’s motion to dismiss is GRANTED based on the
lack of evidence supplied by plaintiff. Plaintiff’s case is DISMISSED without prejudice.
The court shall absorb the court costs of this case in excess of the filing fee.




                                                  ________________________________
                                                  DANIEL R. BORCHERT
                                                  Deputy Clerk

Entry cc:

Cameron Boyer                                     Catherine Cola Perkins
1359 Woodberry                                    Chief Legal Counsel
Gahanna, Ohio 43230                               Department of Transportation
                                                  1980 West Broad Street
                                                  Columbus, Ohio 43223
DRB/laa
Filed 1/26/11
Sent to S.C. reporter 4/8/11